Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: The claims overcome all previous pending objections and rejections.  Furthermore, the closest prior art (US 2017/0291116 to MacDonald and US 20017/0036132 to Yang) teach related electronic building block sets that connect to form an electrical circuit (for example, see Yang, FIG. 1-7; see MacDonald, Fig. 1-3).  Yang discloses the equivalent of a base plate (ref. 20) and a plurality of plastic blocks with protrusions on a top surface and slots formed in a lower surface, such that they are capable of connecting to each other and the underlying base plate (FIG. 7), some blocks including electronic components (par. 0024).  Yang further discloses at least some of the plastic blocks which include electronic components include conductive terminals penetrating through side walls of the blocks and which include conductive terminals penetrating through sidewalls (par. 0025).  Yang further discloses each block may include a circuit board (par. 0024).  MacDonald teaches the equivalent of a base plate (FIG. 2, ref. 24; par. 0050) and electronic building block set configured to attach to the base plate, where each block comprises conductive pins protruding from a top surface and conductive slots or recesses on an opposing bottom surface of the block (FIG. 3, ref. 30; par. 0057).  However, neither Yang nor MacDonald disclose the same conductive path created by the particular structural arrangement in the claimed block set, including wherein a plurality of first protrusions are disposed on upper surfaces of the base plate and the basic parts, and slots matched and connected with the first protrusions are formed in lower surfaces of the basic parts and the electronic individual components, a plurality sets of first conductive pins and conductive metal sheets abutting against and connected with the first conductive pins are disposed inside the basic parts, top ends of the first conductive pins penetrate through the first protrusions of the basic parts to be exposed to an outside; the conductive metal sheets are provided with at least one elastic jaw penetrating out of each side wall of each of the basic parts for electrical connection with other basic parts; the electronic devices are disposed inside the electronic individual components; and conductive contacts are integrated on the control panel and disposed in the slots of the electronic individual components, as recited in claim 1, is neither taught nor suggested by the prior art as a whole or in combination.  This arrangement of conductive paths and features defining the claimed block set allow the blocks to be both vertical stacked 
jaws of the conductive metal sheets, so that the requirement for easy assembly is met, various conductive connection forms may be realized; and the building block is more interesting when played (Specification, par. 0018). Therefore, the application is in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JAMES B HULL/             Primary Examiner, Art Unit 3715